Citation Nr: 0603700	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from August 1964 to December 
1984, including combat duty in the Republic of Vietnam. His 
decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In December 1999, the appellant and his wife testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge. A transcript of that hearing has been associated with 
the claims file.

When last before the Board in October 2004, the claim was 
reopened and remanded for further development. That 
development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Left knee complaints of pain in service are shown to be 
acute and transitory; there were no right knee complaints in 
service; and continuing bilateral knee pathology including 
arthritis was not present in service, or in the first post-
service year.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or 
aggravated by active military service, and arthritis may not 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, Board remands 
dated in July 2000 and October 2004, and RO correspondence, 
in particular VCAA letters dated in March 2004 and November 
2004, the appellant has been informed of the evidence and 
information necessary to substantiate the claim, the 
information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In 
the November 2004 notification letter, the RO requested that 
the appellant provide evidence or information he might have 
pertinent to his appeal. Since the appellant was informed of 
the evidence that would be pertinent to the claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the appellant was on notice of the fact that he 
should submit any pertinent evidence in his possession. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the veteran's claim. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file, and he has been afforded 
appropriate VA examinations. The Board remanded the claim in 
July 2000, directing RO to contact appellant and obtain all 
service medical records in appellant's possession, and to 
also obtain contact information regarding all medical 
providers who treated appellant's knee condition. In July 
2000, the RO sent appellant an appropriate duty-to-assist 
letter in compliance with the remand. Appellant did not 
respond directly to the RO. A March 2004 VCAA notification 
letter was sent to the veteran requesting that he complete 
and return VA Form 21-4142, Authorization and Consent to 
Release Information forms, providing additional information 
in order that VA might obtain records on his behalf. This 
letter is not shown to have been returned as undeliverable, 
and none of the forms were completed and returned as 
requested.

On return to the Board in October 2004, the case was again 
remanded and a November 2004 letter sent requesting 
additional information pertinent to the claim. Although the 
veteran has submitted evidence in support of his claim, he 
has not provided the additional information requested as 
necessary for VA to obtain additional service medical records 
as asserted, other than that already in the C-File, from Fort 
Benning and Schofield Barracks, on his behalf.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board concludes VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The service medical records reflect multiple complaints of 
pain in the lower legs. For example, in June 1981, appellant 
complained of a painful lower left leg after a parachute 
jump; in February 1983 (complained of tender lower 
extremities due to problems with his veins. In October 1984, 
complaints were of left knee pain due to recent left knee 
injury. On examination, the examiner found the left knee 
ligaments within normal limits, with full range of motion and 
no crepitus.

A Report of Medical History executed by appellant in October 
1984 separation examination denies any history of "trick" or 
locked knee. Multiple other complaints concerning on joints 
were set out.  X-ray report dated two weeks later reflects 
that appellant also complained of left knee pain from an 
injury a week prior, but the examiner found no bony, joint, 
or soft tissue abnormality. Appellant's physical examination 
in October 1984 reflected no noted defects in the bilateral 
knees.

The veteran submitted a claim for service connection for 
"both legs" in March 1986. On May 1986 compensation and 
pension (C&P) VA examination he reported residual injury 
consisting of shrapnel wounds to bilateral lower legs from 
the knee down. Prolonged standing or walking caused the legs 
to become sore, and the veteran stated that varicose veins 
contributed to leg pain. Examination revealed healed scars 
from shrapnel wounds in the right calf, the left leg below 
the knee, and the right thigh, with no other musculoskeletal 
abnormalities. VA examination x-rays showed numerous tiny 
particles of metallic foreign body in the soft tissue of the 
calf, with tibia and fibula intact. On July 1988 
neuropsychiatry examination no knee disability was reported 
although painful legs were noted, particularly the right leg. 
Service connection was since granted effective from March 
1986 for scars, shotgun wounds to lower extremities, and for 
varicose veins to the right and left lower extremities 
effective from January 1998.

On August 1988 VA medical examination the veteran complained 
of painful shrapnel scars in both legs, and that the right 
leg sometimes gave out. Gait and posture were noted as 
normal, with a series of well-healed and non-tender scars in 
the lower extremities. Diagnosis was residual shrapnel wound 
scars on the forelegs with some subjective complaints, but no 
functional deficits. X-ray of both legs, including the knee 
joints and excluding the patellae, revealed no evidence of 
fracture, dislocation, or destructive process. 

An August 1988 orthopedic examination of the lower 
extremities revealed well-healed scars, and normal 
flexibility of the knees was noted, without varicose veins or 
lymphedema. It was noted on musculoskeletal examination that 
other than multiple shrapnel scars, there were no other 
abnormalities, and nervous system examination was normal. On 
September 1988 physical examination the veteran reported he 
had not had a physical since retirement in 1984. The 
extremities were normal, and knees were noted as normal. 

A private medical examination report in September 1988 by Dr. 
J.A.K., showed no knee complaints, and noted "knees, normal."

In April 1989 testimony before a hearing officer at the RO, 
appellant and his wife testified to the effect that he had 
weak knees and had made over 1,000 parachute jumps in service 
which had taken their toll on his knees. He also reported 
that his left leg in particular would totally give way during 
ambulation, and right knee would tend to snap and crack after 
prolonged sitting, with loss of feeling. Appellant's wife 
endorsed his testimony.

On April 1989 VA Agent Orange examination, appellant was 
noted as symptomatic on weight bearing with distress in his 
knees, particularly since his employment in sales caused him 
to be on his feet a lot. Range of motion was of normal at 140 
degrees extending to 0 degrees, with taut ligamentous 
structures, no effusion, heat, or redness. Diagnosis was 
bilateral knee pain, rule out degenerative joint disease. X-
rays of the knees reflected "a few minute radiopaque specs" 
in the soft tissues of the right knee. Otherwise the knees 
were unremarkable.

A January 1997 VA clinical treatment note reflects complaints 
of spontaneous onset of right knee pain for two days, with a 
large swollen area above the right kneecap. Appellant denied 
recent or past injury. Impression was tendonitis. On October 
1997 VA examination in conjunction with claims for service 
connection for hearing loss and low back condition, the 
veteran walked with a mild limp related to the right knee. 
Range of motion of the knees was free and equal.

A September 1998 rating decision denied the claim to reopen 
service connection for a bilateral knee condition and the 
veteran appealed. On December 1998 VA contract examination to 
evaluate varicose veins, the examiner also evaluated the 
knees. The examiner reported that the veteran believed that 
his knees, not the varicose veins, were causing his problems. 
He reported knee pain and fatigability, with good range of 
motion bilaterally, but he could not get up without 
assistance due to intense pain. No knee X-rays were taken.

In a December 1999 video conference hearing before the 
undersigned, the appellant testified to the effect that he 
was treated for knee problems on 10 to 15 occasions during 
active service. Appellant testified that he had knee problems 
in jump school in June or July of 1964; in 1966 or 1967 and 
1977 he was treated several times at Fort Benning and at 
Schofield Barracks, and was placed on temporary limited-duty 
profiles, but could not recall the exact dates. He denied any 
specific diagnosis for the knees in service, but related that 
he was put on several 3-week profiles for his knees. Chief 
complaint in service was popping, swelling, and grinding 
sensation on movement, instability, and giving out, and 
reported use of a knee brace in 1981 or 1982. He denied 
seeing any private physicians for his knee since separation 
from service, and recalled no severe knee trauma, such as 
auto accidents, since service. He reported being told by a VA 
contract examiner that his knee condition was due to trauma 
associated with parachute jumping. The veteran's wife also 
testified that he walked with a cane because of knee 
disability for three years, and his knees gave way without 
support.

On VA knees examination in February 2005, pursuant to the 
Board's instructions, the examiner noted review of the C-
File. Pain was noted as worse in the left than right knee. 
There was no instability of the knees. X-ray findings 
included mild chronic osteoarthrosis of both knees with no 
radiographic evidence of suprapatellar effusions, and tiny 
punctuate radiodensities throughout the anteromedial soft 
tissues of the right knee. Diagnosis was mild degenerative 
arthritis of bilateral knees.

The examiner noted that the veteran's claims file had been 
reviewed, and examination performed. The examiner opined that 
the veteran has disability of both knees, and concluded that 
with a reasonable degree of medical certainty, it is less 
likely as not to be related to military service. The examiner 
explained that on review, the veteran's medical records 
showed chronic knee disorder during a VA examination in April 
of 1989, and post-service records showed tendonitis of the 
right knee in January 1997; but while in the military, the 
left knee ligaments were within normal limits, there was no 
crepitus, and the veteran had full range of motion of the 
joint. The examiner concluded that these findings further 
supported this conclusion. 

In numerous statements, and in their most recent Post remand 
Brief, the veteran and his representative argue that service 
connection is warranted for a bilateral knee disorder

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. § 1110. Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998). The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service." 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The salient point to be made is that despite complaints of 
pain and knee disability in service, no residual chronic knee 
disability was noted in service or in the 1984 retirement 
examination. There are no reports of treatment for the knees 
after 1984 retirement from service, other than the complaints 
of leg pain which have been attributed to the service-
connected varicose veins. October 1984 orthopedic clinic 
notes from Martin Army Hospital show complaints of 
questionable left knee injury. However, on examination, 
ligaments were within normal limits, and range of motion was 
full. None of the physical profiles in the service medical 
records have been attributed to a knee condition. 

In fact, the evidence shows that the veteran's reports of 
knee pain prior to retirement in 1984 were acute and 
transitory. The evidence does not reflect continuing 
symptomatology with respect to the bilateral knees within the 
first post-service year or thereafter. Approximately five 
years after separation, in April 1989, VA examination 
reported distress and pain in the knees with weight bearing, 
particularly since the veteran's work in sales entailed much 
walking. On examination, the knees had normal range of 
motion, taut ligamentous structures, no effusion, heat, or 
redness. A diagnosis of bilateral knee pain was entered, 
degenerative joint disease to be ruled out. A February 1990 
rating decision denied service connection for a bilateral 
knee condition. Thereafter, no subsequent objective medical 
evidence reflects any knee pathology until a 1997 diagnosis 
of tendonitis. The Board concludes that the evidence lacks 
the continuity of symptomatology required for a chronic knee 
condition post-separation. Furthermore, the most recent 2005 
VA examiner opined after review of the veteran's C-File, and 
examination of the veteran, that the current bilateral knee 
disability is unrelated to military service. 

The Board recognizes the statements of the veteran and his 
representative, however, this is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Although the veteran complains of disability of the 
knees characterized by pain in 1984, pain itself is not a 
disability for VA compensation purposes. Thus, in the absence 
of competent evidence of a diagnosis, including arthritis, in 
service, or within the first post-service year, or of an 
etiological relationship of any current disability to 
service, there is no basis for a grant of service connection. 
The Board has considered the benefit-of-the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal. 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include arthritis, is not established.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


